DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/01/2022 has been entered. Claims 1-3, 5, 13-14, 18, 30, and 35-38 remain pending in the application, claims 4, 6-12, 15-17, 19-29, and 31-34 are cancelled, and claims 39 has been added. 
Response to Arguments
	Applicant’s amendments to the claims change the interpretation of the rejection previously set forth in the Non-Final Office Action mailed 09/01/2021, but does not overcome the prior art. Applicant’s amendments do not overcome all of the 112(b) rejections and claim objections previously set form in the Non-Final Office Action mailed 09/01/2021.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Applicant states that Gibbs teaches away from the present invention by teaching that the marking portion also serves to disinfect the needle, swiping the needle across the marking disk. The Office disagrees since the claims are directed to only marking the treatment location, and does not 
Applicant also states that Gibbs does not describe the resulting mark as being separated from the treatment site at all. The Office disagrees, as the applicator/needle 40 of Gibbs is directed through the center of the marking portion 50. Therefore, the marking portion 50 will mark the portion surrounding the mark placed by the applicator/needle 40 (Col 7 line 39 – Col 8 line 14). It is also clearly shown in Figures 10-14 that the applicator/needle 40 is to go through the marking portion 50 (see Figures 2 and 8).
 Claim Objections
Claims 1-3, 5, 13-14, 18, 30, and 35-39 are objected to because of the following informalities: 
Claims 1, 30, and 39 line 9 “co-operate” should read “cooperate.” Claims 2-3, 5, 13-14, 18, and 35-38 are objected due to being dependent on the objected claims.
Claim 30 lines 18-19 “the treatment application portion” should read “the treatment applicator portion.” Claims 35-38 are objected due to being dependent on claim 30.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 35, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 18 recites the limitation "the needle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the needle will be interpreted as the applicator due to consistency with other claim language, such as in claims 37-38; as well as paragraph 71 of the Specification.
Claim 35 is dependent off of canceled claim 33. For the purposes of examination, claim 35 will be interpreted as it is dependent off of claim 30.
Claim 37 recites the limitation "the treatment applicator portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the treatment applicator portion will be interpreted as the applicator, consistent with claim 1.
Claim 38 recites the limitation "the applicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the applicator will be interpreted as the treatment applicator portion, consistent with claim 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 13, 18, 30, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US Patent 6,482,187) in view of Matera, JR (US PGPub 2001/0037124).
With regards to claim 1, Gibbs discloses (Figures 1-14) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 10 to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via an applicator 40 at an operative end (figures 1 and 10), and 
a marking portion 50 (Col 6 lines 1-6), attached to the animal treatment apparatus 10, and located at the operative end (figures 1 and 10); 
the marking portion 50 is an absorbent pad containing a marking medium (Col 6 lines 1-6), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32, at an opposing end to that holding the absorbent pad 50, to co-operate with a mount on the operative end of the treatment apparatus 16 (Figure 2; Col 5 lines 28-32);
the cassette 30 further being removably attached to the treatment apparatus 10 (can be attached and removed via threaded screws; Col 8 lines 30-35);
the cassette 30 when mounted to the operative end forms at least in part a guard 34 (Col 8 lines 7-11) over the applicator 40 at the operative end;
wherein the marking portion 50 has a hollow center to leave a mark with the hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; Col 5 line 42 – Col 6 line 6); 
such that when the animal receives the treatment, the marking portion 50 marks the treatment location by stamping at the same time, the animal treatment being applied through a hollow center of the marking portion 50, and the hollow center encircles, at a distance away from, the treatment 
Gibbs is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent the absorbent pad from drying out.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gibbs to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 2, Gibbs further discloses wherein no additional movement or operation is required from an operator to stamp the mark over the movement or operation of treating the animal (Col 7 line 39 – Col 8 line 14; Figures 10-14).
With regards to claim 3, Gibbs further discloses wherein the marking portion also marks the location of where the treatment was applied (Col 8 lines 12-14).
With regards to claim 5, Gibbs further discloses wherein the marking portion 50 is circular and configured for leaving a circular mark on the animal (Col 5 line 67 – Col 6 line 2; Figure 1).
With regards to claim 13, Gibbs further discloses wherein the cassette 30 is removably replaceable when the absorbent pad 50 is exhausted (can be attached and removed via threaded screws; Col 8 lines 30-35).
With regards to claim 18, Gibbs further discloses wherein the cassette 30 acts as the guard 68 that completely covers the applicator 40 of the treatment apparatus (figure 4, Col 6 lines 23-25), and 
With regards to claim 30, Gibbs discloses (Figures 1-14) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 10 having an operative end with a treatment applicator portion 40, the animal treatment apparatus 10 being configured to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via the treatment applicator portion 40 at an operative end (figures 1 and 10); and 
a marking portion 50 (Col 6 lines 1-6), attached to the animal treatment apparatus 10, and located at the operative end (figures 1 and 10); 
the marking portion 50 is an absorbent pad containing a marking medium (Col 6 lines 1-6), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32, at an opposing end to that holding the absorbent pad 50, to co-operate with a mount on the operative end of the treatment apparatus 16 (Figure 2; Col 5 lines 2-5);
the cassette 30 being removably attached to the treatment apparatus 10 (can be attached and removed via threaded screws; Col 8 lines 30-35);
the cassette 30 when mounted to the operative end forms at least in part a guard 34 (Col 8 lines 7-11) over the treatment applicator portion 40 at the operative end;
the marking portion 50 having a hollow center arranged to apply a marking having a hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; Col 5 line 42 – Col 6 line 6); 
the marking portion 50 further surrounding and being separated from the treatment application portion 40 (Figures 1 and 2, can be removed via threaded screws Col 8 lines 30-35), wherein the animal treatment apparatus 10 is configured to apply the mark and animal treatment at the same time, the 
wherein when the animal treatment and the mark are applied to the animal, the mark encircles, and is separated from, the treatment location (Figures 10-14; Col 7 line 39 – Col 8 line 14).
Gibbs is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent the absorbent pad from drying out.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gibbs to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 35, Gibbs further discloses wherein the cassette 30 forms the guard 34 that covers and uncovers the treatment applicator portion 40 of the treatment apparatus 10 (Figure 10; Col 8 lines 7-11)
With regards to claim 36, Gibbs further discloses wherein the marking portion 50 is shaped as a circular ring and configured for applying the marking as a circular ring marking on the animal (Col 5 line 67 – Col 6 line 2; Figure 1).
With regards to claims 37-38, Gibbs further discloses wherein the treatment applicator portion 40 is selected from a needle 40 to apply subcutaneous treatment (Col 7 lines 39-42).
With regards to claim 39, Gibbs discloses (Figures 1-14) an animal marking and treatment apparatus 10, comprising: 

a marking portion 50 (Col 6 lines 1-6), attached to the animal treatment apparatus 10, and located at the operative end (figures 1 and 10); 
the marking portion 50 is an absorbent pad containing a marking medium (Col 6 lines 1-6), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32, at an opposing end to that holding the absorbent pad 50, to co-operate with a mount on the operative end of the treatment apparatus 16 (Figure 2; Col 5 lines 2-5);
the cassette 30 further being removably attachable to the treatment apparatus 10 (can be attached and removed via threaded screws; Col 8 lines 30-35);
the cassette 30 when mounted to the operative end forms at least in part a guard 34 (Col 8 lines 7-11) over applicator 40 at the operative end;
wherein the marking portion 50 has a hollow center to leave a mark having a mark hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; Col 5 line 42 – Col 6 line 6); 
the applicator 40 being configured to extend through the marking portion 50 hollow center and to be separated from the marking portion 50 hollow center when the applicator 40 extends through the marking portion 50;
such that when the animal receives the animal treatment, the marking portion 50 marks the treatment location by stamping the animal at the same time, the animal treatment being applied through the marking portion hollow center (Figures 10-14; Col 7 line 39 – Col 8 line 14); and
wherein the mark hollow center encircles, at a distance away, the treatment location where the animal treatment was applied (Figures 10-14; Col 7 line 39 – Col 8 line 14).

However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gibbs to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 includes the limitation of “an offset bracket to attach to the mount and to which the mounting portion can attach to offset the marking portion when the animal treatment is applied outside the periphery of the marking portion.” This is a novel concept as the mounting portion 32/16 of Gibbs discloses a threaded screw arrangement for the mounting of the needle plug assembly 26. However, this mounting arrangement extends longitudinally from the axis and is not offset where animal treatment can be applied outside the periphery of the marking portion. It would be novel to add an offset bracket to this type of arrangement and therefore would be allowable if rewritten in independent form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/08/2022

/WADE MILES/Primary Examiner, Art Unit 3771